            Case 1:18-cv-01596-APM Document 12 Filed 04/09/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DEMOCRACY FORWARD
FOUNDATION,

                Plaintiff,

       v.                                              Case No. 1:18-cv-1596 (APM)

U.S. DEPARTMENT OF EDUCATION,

                Defendant.


                                   JOINT STATUS REPORT

       The parties respectfully submit this joint status report. Counsel for the parties met and

conferred by email on April 8, 2019. Defendant has continued to produce records pursuant to the

schedule ordered by the Court, and Plaintiff is in the process of reviewing those records. The

parties therefore respectfully request that the Court order the submission of another joint status

report on June 10, 2019, to apprise the Court of the status of this matter.

Dated: April 9, 2019                                  Respectfully submitted,

/s/ John T. Lewis                                     JESSIE K. LIU
JOHN T. LEWIS                                         D.C. Bar No. 472845
D.C. Bar No. 1033826                                  United States Attorney
Democracy Forward Foundation
1333 H St. NW                                         DANIEL F. VAN HORN
Washington, DC 20005                                  D.C. Bar No. 924092
(202) 448-9090                                        Chief, Civil Division
jlewis@democracyforward.org
                                                      By: /s/ Scott Leeson Sroka (with consent)
                                                      SCOTT LEESON SROKA
                                                      Member of New York Bar
                                                      Assistant United States Attorney
                                                      555 Fourth Street, N.W.
                                                      Washington, D.C. 20530
                                                      Telephone: 202-252-7113
                                                      Scott.Sroka@usdoj.gov
          Case 1:18-cv-01596-APM Document 12 Filed 04/09/19 Page 2 of 2



                                     CERTIFICATE OF SERVICE

       I hereby certify that on April 9, 2019, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM-ECF system.



                                                       /s/ John T. Lewis
                                                       John T. Lewis
